DETAILED ACTION
1.	This office action is in response to applicant’s amendment filed on 03/25/2022. Claims 1, 6, and 10 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.

Response to Arguments
2.	Applicant’s arguments/remarks filed on 03/25/2022 is persuasive thus, the application is
in condition to be allowed.
3.	Applicant’s arguments/remarks filed on 03/25/2022 regarding rejection of claims 1-20 under 35 U.S.C. 103 in view of applicant’s arguments are persuasive, therefore, the rejection of claims 1-20 under 35 U.S.C. 103 is withdrawn by the examiner.  

Examiner’s Statement of Reasons for Allowance
4.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s remarks filed on 03/25/2022 and the substance of applicant’s  arguments pages 10-14 of applicant’s remarks filed on 03/25/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record (Russell Smith, “Window Server 2016: Set up Privileged Access Management”) that discloses centralization of all remote connections on a single platform that is securely shared between users and across the entire team, and (Srinivasan et al. US 2019/0095516) that discloses storing and using object relationships in a multitenant cloud-based identity and access management (IAM), taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the time it was filed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

5.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wardell et al. US 11088993 B2- that discloses that controls access to a resource, the access controlled by a multi-tenant system.
Brown et al. 2012 15th International Conference on Network-Based Information Systems that discloses exploring the specific risks in cloud computing due to
Multitenancy and the measures that can be taken to mitigate those risks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437